In the

    United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1231 
ANDERSON R. DASILVA, 
                                                 Plaintiff‐Appellant, 

                                 v. 

ROBERT RYMARKIEWICZ, et al., 
                                              Defendants‐Appellees. 
                     ____________________ 

         Appeal from the United States District Court for the 
                   Eastern District of Wisconsin. 
        No. 14‐CV‐812 — William E. Duffin, Magistrate Judge. 
                     ____________________ 

   SUBMITTED FEBRUARY 9, 2018 — DECIDED APRIL 24, 2018 
                 ____________________ 

   Before WOOD, Chief Judge, and EASTERBROOK and MANION, 
Circuit Judges. 
   WOOD, Chief Judge. Plaintiff Anderson DaSilva was an in‐
mate  at  Wisconsin’s  Waupan  Correctional  Institution.  One 
evening,  after  receiving  his  medication,  he  became  dizzy, 
vomited, lost consciousness, and fell, hitting his head on the 
way  down.  DaSilva  believes  that  this  accident  occurred  be‐
cause he was given the wrong medication. Worse, more than 
three hours passed before DaSilva was taken to the hospital 
2                                                     No. 16‐1231 

(only five minutes away), where doctors stapled a deep lacer‐
ation and diagnosed a serious concussion. 
    DaSilva sued three correctional employees involved in the 
incident:  the  officer  who  gave  him  the  medication  (known 
only as “CO Coby”), Captain Rymarkiewicz (a corrections su‐
pervisor), and Nurse DeYoung. He accused each of them of 
violating  the  Eighth  Amendment  to  the  U.S.  Constitution 
(made  applicable  to  the  states  through  the  Fourteenth 
Amendment) by mishandling his injury and failing to get him 
to the hospital within a reasonable time. A magistrate judge 
screened  DaSilva’s  complaint  after  he  filed  his  written  con‐
sent under 28 U.S.C. § 636(c) to have the magistrate judge con‐
duct  all  proceedings  in  his  case.  The  magistrate  judge  con‐
cluded  that  Coby,  the  corrections  officer  who  administered 
the problematic medication to DaSilva, should be dismissed 
from the case. Even under DaSilva’s version of the events, the 
judge  thought,  Coby’s  distribution  of  the  medication  was 
nothing more than a mistake, which fails as a matter of law to 
reflect  deliberate  indifference.  The  judge  concluded  that 
DaSilva could proceed with his claims against the two other 
defendants. 
    Pursuant to an informal agreement between the court and 
the Wisconsin Department of Justice, DaSilva’s complaint and 
the court’s initial screening order were sent to the Department 
for service on Rymarkiewicz and DeYoung. After service was 
accomplished, the Wisconsin Attorney General appeared on 
behalf of those  two defendants  and  filed  the state’s consent 
under  28  U.S.C.  §  636(c)  to  proceed  before  the  magistrate 
judge.  At  that  point,  discovery  proceeded.  Some  time  later, 
Rymarkiewicz  and  DeYoung  filed  a  motion  for  summary 
No. 16‐1231                                                         3

judgment. The judge granted that motion and entered judg‐
ment in their favor. The court (acting through the magistrate 
judge)  then  entered  a  final  judgment  in  the  matter.  DaSilva 
filed a timely notice of appeal following the denial of his mo‐
tion  for  reconsideration  under  Federal  Rule  of  Civil  Proce‐
dure 59.  
   Before proceeding with DaSilva’s appeal, we must assure 
ourselves that the district court has issued a final judgment, 
and thus that our appellate jurisdiction is secure. See 28 U.S.C. 
§ 1291. On the surface, the answer looks easy: the magistrate 
judge had the authority to resolve the case, thanks to the con‐
sents Rymarkiewicz and DeYoung filed under section 636(c) 
and the grant of summary judgment in their favor. But at the 
time the case was  filed, they  were not the  only two  parties. 
DaSilva  also  had  sued  Coby,  but  the  magistrate  judge  dis‐
missed that part of the case at the screening stage, before the 
defendant  had  any  occasion  to  accept  (or  not  to  accept)  the 
magistrate  judge’s  jurisdiction.  The  question  is  whether  the 
manner in which the claim against Coby was resolved makes 
any difference. We think not. 
    The only reason it might cause a problem is suggested in 
Coleman  v.  Labor  &  Indus.  Review  Comm’n,  860  F.3d  461  (7th 
Cir. 2017), where we held that a magistrate judge has no au‐
thority to “resolve the case finally” at the screening stage with 
the consent of only the plaintiff. Instead, we concluded, the 
“district judge must enter any post‐screening orders that dis‐
pose of the entire case.” Id. at 475. But Coleman differed in cru‐
cial ways from the case before us. 
   That is not to say that there are no similarities between the 
two cases. Like the defendants in Coleman, none of the three 
defendants  named  in  DaSilva’s  complaint  had  been  served 
4                                                         No. 16‐1231 

with process as of the time when the magistrate judge initially 
screened  the  complaint.  Also  as  in  Coleman,  the  magistrate 
judge in DaSilva’s case conducted the initial screening acting 
with only the plaintiff’s consent. But that is where the similar‐
ities  end.  In  Coleman,  there  was  never  a  time  when  adverse 
parties had consented to the magistrate judge’s disposition of 
the case, whereas here, there was no final judgment in the case 
until after the state filed its consent under section 636(c). The 
magistrate judge’s dismissal of Coby on screening was an in‐
terlocutory  order.  After  the  other  two  defendants  were 
properly served, the state consented to proceeding before the 
magistrate judge.  
    It is also significant that Coby was a prison employee who 
stood in exactly the same position as the other two defendants 
for  purposes  of  legal  representation.  The  form  relating  to 
magistrate‐judge authority that was filed by the lawyer from 
the  office  of  the  Wisconsin  Attorney  General  was  labeled 
“Consent to Proceed Before a U.S. Magistrate Judge.” Assis‐
tant  Attorney  General  Chad  Gendreau  signed  that  form  as 
“Attorney for defendant,” without any notation that DaSilva 
had sued more than one defendant. See King v. Ionization Int’l, 
Inc.,  825  F.2d  1180,  1185  (7th  Cir.  1987)  (28  U.S.C.  §  636(c) 
“does not require a specific form or time of consent”).  
    In addition, the appearance form that the Assistant Attor‐
ney General filed with this court says only that she “appears 
as counsel for Defendants in the … action.” She did not name 
any individual defendants. This is enough not only to show 
that  Rymarkiewicz  and  DeYoung  were  represented  by  the 
state attorney general, but also to show that Coby fell within 
the scope of that representation. The state’s agreement to al‐
low the magistrate judge to resolve the case on the merits thus 
No. 16‐1231                                                        5

covered Coby  too,  and allowed it to  ratify  the  interlocutory 
order  dismissing  him.  In  other  words,  this  is  “some  action 
from the party whose consent must be found,” as required by 
Coleman. 860 F.3d at 470 (emphasis in original). That leads to 
the  conclusion  that  all  parties  had  consented  to  proceeding 
before  the  magistrate  judge  by  the  time  he  entered  a  final 
judgment dismissing the entire action (i.e. a judgment resolv‐
ing all claims against all parties). By that time, all of the “t’s” 
had been crossed and “i’s” dotted, and the magistrate judge 
was fully authorized to act. 
   There is therefore no need to return this case to a district 
court  judge  for  any  further  proceedings.  This  appeal  shall 
proceed to briefing with a schedule set by separate court or‐
der. 
                                                   SO ORDERED.